PER CURIAM:
In these consolidated appeals, Dante Linton appeals the district court’s orders granting summary judgment in favor of Appellees in this civil action, in which Linton sought the return of certain property and to set aside an administrative forfeiture. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its orders and at the hearing held on January 11, 2007. Linton v. U.S. Marshals Serv., No. 1:05-cv-02859-RDB (D. Md. Oct. 24, 2006; filed Jan. 16, 2007 & entered Jan. 18, 2007). We grant Linton’s motion to file a supplemental informal brief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.